IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CP-01760-COA

ERIC YOUNG A/K/A ERIC D. YOUNG                                               APPELLANT

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                          11/17/2016
TRIAL JUDGE:                               HON. JEFF WEILL SR.
COURT FROM WHICH APPEALED:                 HINDS COUNTY CIRCUIT COURT,
                                           FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                    ERIC YOUNG (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: BILLY L. GORE
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                               AFFIRMED: 08/14/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., FAIR AND TINDELL, JJ.

       FAIR, J., FOR THE COURT:

¶1.    In January 2010, Eric Young pled guilty to armed robbery. He was sentenced to

twenty years in the custody of the Mississippi Department of Corrections, with fifteen years

to serve, five years suspended, and two years of supervised probation. Young filed a motion

for “reconsideration of guilty plea and sentence” two weeks later. The circuit court entered

an order denying the motion in 2014.

¶2.    Young then filed a petition for post-conviction relief (PCR), claiming that his sentence

violated the Equal Protection Clause because his co-defendant had received a more lenient

sentence, with just ten years to serve. The circuit court dismissed the petition, noting that
Young’s sentence was legal and substantially below the maximum penalty for armed robbery,

which is life in prison. Miss. Code Ann. § 97-3-79 (Rev. 2014). The court also noted that

disparate sentences for co-defendants do not, by themselves, suggest any constitutional

infirmity in either sentence. It quoted our decision in Young v. State, 919 So. 2d 1047, 1049-

50 (¶7) (Miss. Ct. App. 2005), where this Court held:

       There are no statutes or case law stating that a defendant must receive a
       sentence proportionate to a sentence imposed on an accomplice. Sentences
       between co-defendants are, often times, different. Also, the recommendations
       in regards to sentencing come from the district attorney’s office, and each
       judge makes an independent determination as to what the sentence should be.
       The duty of this Court is not to determine the working mind of the sentencing
       judge or to determine the reasons why the judge gave that sentence to the
       defendant.

(Quoting Booker v. State, 840 So. 2d 801, 805 (¶10) (Miss. Ct. App. 2003)).

¶3.    On appeal, Young abandons his original claim and raises four new issues: (1) his

counsel was ineffective; (2) there has been an intervening decision which would have

adversely affected the outcome of his sentence; (3) the circuit court failed to establish that

his plea was voluntary; and (4) his constitutional rights were violated. Since Young did not

raise these issues in the trial court, we are precluded from reviewing them on appeal. See

Fluker v. State, 17 So. 3d 181, 183 (¶5) (Miss. Ct. App. 2009). Thus, we affirm the circuit

court’s dismissal of Young’s PCR petition.

¶4.    AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.


                                              2